DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 10/14/2021 has been considered.
The specification amendment filed 10/14/2021 has been entered. The amendment obviates the previous specification objection.


Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
Independent claims 1 and 11 have been allowed because these claims incorporate subject matter indicated as allowable in claim 2 and 12, respectively (now canceled). 
Regarding claims 1 and 11, the closest prior art is Beck et al (U.S. Pub. 2012/0083737 A1, hereinafter “Beck”).
Beck discloses the limitations of claims 1 and 11, including that the cassette housing further includes at least one ledge 66 (Fig. 2D; while referred to in Beck as a “priming arm”, element 66 is considered to be a ledge as defined as a narrow horizontal surface projecting from a wall or other surface) adjacent the clamping section, the at least one ledge supports the clamping section in an open, pre-operational state, but 
Claims 3 and 13 have been rewritten in independent form to require the limitations of claims 1 and 11, respectively. 
Regarding claims 3 and 13, the closest prior art of Beck does not appear to disclose that the cassette housing includes a first side wall extending along a first side of the cassette adjacent the first elongate section and a second side wall extending along a second side of the cassette adjacent the second elongate section, at least one of the first and second side walls including an override cutout adjacent a midpoint of the respective elongate section for applying the force to configure the free flow prevention clamp in the open condition that allows fluid flow through the tube when the cassette is not received by the receptacle.
Claim 6 has been rewritten in independent form to require the limitations of claim 1 and 5 and claim 16 has been rewritten in independent form to require the limitation of claims 11 and 15. Accordingly, these claims are allowable for the reasons cited above.
Claims 4, 5, 7, 8, 9, 10, 14, 15 and 17-20 depend from the allowable independent claims.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
10/18/2021